Case 1:13-cv-01835-RGA Document 1564 Filed 04/19/21 Page 1 of 1 PageID #: 102302




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE



  TQ DELTA, LLC,
                                                                 C.A. No. 13-cv-1835-RGA
                             Plaintiff,

           v.
  2WIRE, INC.,

                             Defendant.



                                          ~ORDER]

           This         (~      day o f ~ 2021, having considered PlaintiffTQ Delta, LLC's


  request for supplemental disclosure of sales information for the accused products and limited


  contention discovery (D.I. 1562) and the parties' arguments in support of and in opposition(O.lt/6~~}


  thereto;


             IT IS HEREBY ORDERED that TQ Delta's request is DENIED in its entirety.




  ACTIVE/I 07864171.2
